Exhibit 10.39

Spire Inc.

 

2015 Equity Incentive Plan

Restricted Stock Unit Award

 

THIS AWARD (“Award”) is made by Spire Inc. (the “Company”) as of this 20th day
of November, 2019.

 

Pursuant to the terms of the Company’s 2015 Equity Incentive Plan (“Plan”), the
Participant has been awarded restricted stock units subject to the terms and
conditions of the Plan and this Award (“Restricted Stock Units”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Award, the parties hereto hereby agree as follows:

 

1.Restricted Stock Unit Award.  Subject to the terms and conditions in this
Award and the Plan, the Company awards to the Participant, effective as of the
Award Date, the number of Restricted Stock Units associated with the Award Date
reflected on the equity records of the Company.

 

2.Dividend Equivalents. Any cash dividends declared before the Vesting Date on
the shares of common stock underlying the Restricted Stock Units (“Shares”)
shall be contributed to the Participant’s Spire Deferred Income Plan (“Deferred
Income Plan”) account, and shall be governed by the terms of the Deferred Income
Plan.  

 

3.Award Date.  The Award Date of the Restricted Stock Units awarded under this
Award is November 20, 2019.

 

4.Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Award, the terms
and conditions of the Plan, as interpreted by the Committee, shall govern.  All
capitalized terms used herein, but not otherwise defined, shall have the meaning
given to such terms in the Plan.

 

5.Restrictions and Conditions.  Except as otherwise provided in this Award,
Participant shall forfeit, for no consideration, any and all right to the
Restricted Stock Units under this Award upon Participant’s termination of
employment with the Company and any of its subsidiaries for any reason prior to
November 20, 2022 (“Vesting Date”).

 

6.Lapse of Restrictions.  The Participant accepts this Restricted Stock Unit
Award and agrees that the restrictions relative to the Award shall lapse and all
Restricted Stock Units shall vest on the Vesting Date.

 

Notwithstanding the foregoing, vesting shall be accelerated upon the following
circumstances:

 

(a)if within two years following a Change in Control, the Participant’s
employment is terminated by the Company or a subsidiary of the Company without
Cause (a “Change in Control Termination”), the restrictions shall lapse as to
all Restricted Stock Units upon the earlier of the Vesting Date or the date of
the Change in Control Termination; or

 

 

--------------------------------------------------------------------------------

 

(b)if a Participant leaves employment of the Company and its subsidiaries due to
officer mandatory retirement requirements, death, disability or normal
retirement at age 65 prior to the Vesting Date, the restrictions shall lapse as
to such number of Restricted Stock Units determined by multiplying the total
number of Restricted Stock Units subject to this Award by a fraction the
numerator of which is the number of full months from the Award Date to the
Participant’s termination date and the denominator of which is thirty-six (36).

 

7.How Dividend Equivalents Held.  Dividend Equivalents are intended to
constitute an “unfunded” obligation of the Company and nothing in the Plan or
this Award shall give the Participant any rights that are greater than those of
a general unsecured creditor of the Company.  All amounts accumulated on the
Participant’s behalf under this Award shall continue for all purposes to be part
of the general assets of the Company.  

 

8.Units Non-Transferable.  The Restricted Stock Units shall not be transferable
by Participant and may not be sold, assigned, disposed of, or pledged or
hypothecated as collateral for a loan or as security for performance of any
obligation or for any other purpose until after the restrictions have lapsed as
provided in Section 6.

 

9.No Right to Continued Employment.  Nothing in this Award shall confer on the
Participant any right to continuance of employment by the Company or a
subsidiary, nor shall it interfere in any way with the right of Participant’s
employer to terminate Participant’s employment at any time.  

 

10.Tax Withholding.  The Restricted Stock Units shall be subject to withholding
of such amounts as the Company reasonably may determine are required to be
withheld pursuant to any applicable Federal, state, local, or foreign law or
regulation.

 

11.Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Award to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Restricted Stock Units
that vest under this Award, if, during the period beginning on the date hereof
and ending eighteen months following the date the Participant’s employment with
the Company and its subsidiaries terminates (provided that such termination is
other than a Change in Control Termination), the Participant: (1) discloses
Confidential Information, as defined below, to any person not employed by the
Company or any of its subsidiaries or not engaged to render services to the
Company or any of its subsidiaries; or (2) Solicits Employees, as defined
below.  Fair Market Value shall be calculated on the date of the first violation
of this Section 11.

 

For purposes of this Section 11, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties.  This provision shall not preclude the Participant from use or
disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the business conducted by the
Company or subsidiary or from disclosure required by law or court order.

 

 

--------------------------------------------------------------------------------

 

“Solicits Employees” means the Participant’s direct or indirect hire, solicit to
hire, or attempt to induce any employee of the Company or a subsidiary (who is
an employee of the Company or a subsidiary as of the time of such hire or
solicitation or attempt to hire) to leave the employment of the Company or a
subsidiary, or the Participant’s direct or indirect hire, solicit to hire, or
attempt to induce any former employee of the Company or a subsidiary (who was
employed by the Company or a subsidiary within the 12-month period immediately
preceding the date of such hire or solicitation or attempt to hire) to leave the
employment of the former employee’s then-current employer.

 

12.Integration.  This Award and the other documents referred to herein or
delivered pursuant hereto which form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Award, including without limitation the Plan,
supersedes all prior agreements and understandings between the parties with
respect to its subject matter and may only be amended by mutual written consent
of the parties.

 

13.Governing Law.  This Award shall be governed by and construed and enforced in
accordance with the laws of the State of Missouri, without regard to the
provisions governing conflict of laws.

 

14.Compliance with Laws and Regulations.  The obligations of the Company under
this Award shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

 

15.Participant Acknowledgment.  By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Award shall be final and conclusive.

 

In addition, the Participant expressly acknowledges that violation by the
Participant of Section 11 of this Award will obligate the Participant to pay to
the Company the Fair Market Value of the Restricted Stock Units that become
vested pursuant to Section 6.

 

 

 

 

 

 

 